Citation Nr: 0207252	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-11 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for a scalp scar.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

[The issues of entitlement to service connection for 
hypertension and a disability manifested by dizziness will be 
addressed in a separate, forthcoming decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The Board remanded this 
case back to the RO in April 2001, and the case has since 
been returned to the Board.

The April 2001 remand also concerned the claims of 
entitlement to service connection for a left ankle disability 
and tinnitus.  However, both claims were granted by the RO in 
a December 2001 rating decision.

The issues of entitlement to service connection for 
hypertension and a disability manifested by dizziness will be 
addressed in a separate, forthcoming decision.  The Board has 
determined that these issues require further development, and 
this development will be completed by the Board in accordance 
with the newly enacted provisions of 38 C.F.R. § 19.9.  See 
67 Fed. Reg. 3009, 3104 (Jan. 23, 2002). 


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's scalp scar is essentially asymptomatic; it 
is not disfiguring or productive of ulceration, tenderness, 
inflammation, or functional limitation.

3.  The veteran has not been shown to have a diagnosis of 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a scalp 
scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7800 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, 
there is no indication of missing records of treatment for 
the veteran's claimed disabilities, and both disabilities 
were addressed by VA examinations conducted in June and July 
of 2001.  While the RO has not completed stressor development 
for the veteran's claim of entitlement to service connection 
for PTSD, the absence of such development, for reasons 
described in further detail below, should not prove 
prejudicial to him.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the December 
1998 Statement of the Case and subsequent Supplemental 
Statements of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  Specifically, the RO set forth the applicable 
regulations and described in detail the factual scenarios in 
which grants for the benefits sought on appeal would be 
warranted.

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 
supra; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).

II.  Entitlement to a compensable evaluation for a scalp scar

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

In this case, the RO initially granted service connection for 
a scalp scar in a December 1970 rating decision in light of 
evidence of an in-service superficial scalp wound in July 
1967.  A zero percent evaluation was assigned, effective from 
July 1970.  This evaluation has since remained in effect and 
is at issue in this case.

During his January 2001 VA Travel Board hearing, the veteran 
testified that his scalp scar was probably two inches long, 
tender to touch, sore, and raised "a little bit."  

Following the Board's remand, the veteran underwent a VA 
scars examination in June 2001.  This examination revealed a 
scar over the vortex of the scalp that measured six 
centimeters by one centimeter.  The shape of the scar was 
linear, and there was no evidence of tenderness, adherence, 
ulceration, breakthrough, elevation, depression, tissue loss, 
inflammation, edema, or keloid formation.  The color of the 
scar as compared to normal areas was concealed by the hair, 
and the examiner specifically noted that there was no 
disfigurement or limitation of function.  The diagnosis was 
an asymptomatic scar over the vortex of the scalp.

A June 2001 VA general medical examination also revealed an 
"old scar" over the vortex of the scalp, with no tenderness 
or tissue loss.

The RO has evaluated the veteran's scalp scar at the zero 
percent rate under Diagnostic Code 7800.  Under this section, 
a slight scar of the head, face, or neck warrants a zero 
percent evaluation.  A moderate and disfiguring scar results 
in a 10 percent evaluation.  A severe scar, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles, warrants a 30 percent evaluation.  A 50 percent 
evaluation is appropriate in cases of complete or 
exceptionally repugnant deformity on one side of the face, or 
marked or repugnant bilateral disfigurement.  

The Board also notes that a maximum 10 percent evaluation is 
for assignment in cases of poorly nourished superficial 
scars, with repeated ulceration (Diagnostic Code 7803); or 
superficial scars that are tender and painful on objective 
demonstration (Diagnostic Code 7804).  Additionally, under 
Diagnostic Code 7805, a scar may be evaluated on the basis of 
limitation of function of the part affected.

However, in this case, there is no evidence of that the 
veteran's scar is at all symptomatic.  The VA scars examiner 
from June 2001 specifically determined that the veteran's 
scar was concealed by hair and not at all disfiguring, thus 
precluding a compensable evaluation under Diagnostic Code 
7800.  There was also no evidence of ulceration, tenderness, 
inflammation, or functional limitation.  

In short, there is no schedular basis for a compensable 
evaluation for the veteran's scalp scar, and the 
preponderance of the evidence is against his claim for that 
benefit.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 

As indicated above, the Board has based its decision in this 
case upon the applicable provisions of the VA's Schedule for 
Rating Disabilities.  The veteran has submitted no evidence 
whatsoever showing that his service-connected scalp scar has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2001), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


III.  Entitlement to service connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2001); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a diagnosis of PTSD.  This diagnosis is not 
indicated in any of the veteran's outpatient treatment 
records.  Following the Board's April 2001 remand, the 
veteran underwent a VA psychiatric examination in July 2001.  
During this examination, the veteran reported symptoms 
including night sweats, nervousness around loud noise, and 
difficulty trusting other people, and the examiner noted that 
the veteran had an anxious affect.  The diagnosis was mild 
generalized anxiety disorder.  No diagnosis of PTSD was 
rendered, and the Board thus observes that there is no 
competent evidence that the veteran has ever been diagnosed 
with this disability.

Indeed, the only evidence of record supporting a PTSD 
diagnosis is the veteran's own lay opinion, as set forth in 
his January 2001 hearing testimony and in a January 2002 lay 
statement.  However, the veteran has not been shown to 
possess the requisite training, credentials, or other 
expertise needed to render a diagnosis of PTSD.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  This 
lay evidence, therefore, does not constitute competent 
medical evidence and lacks probative value.

As to the question of combat and/or a verified stressor, the 
Board is aware that the veteran, in a statement received by 
the RO in May 1998, reported the death of a close friend in 
Vietnam and seeing people with "their heads blown off" in 
an infirmary" in Long Binh in January or February of 1967.  
The RO has not made efforts to verify these reported 
stressors to date.  However, the Board observes that it would 
be fruitless for further stressor development to be 
undertaken in this case, as the veteran has not even been 
diagnosed with PTSD.  The absence of such development, 
therefore, should not prejudice the veteran.  See Bernard v. 
Brown, supra.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has not been diagnosed with PTSD.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to a compensable evaluation for a 
scalp scar is denied.

The claim of entitlement to service connection for PTSD is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

